           Case 1:20-cv-10293-LLS Document 8 Filed 02/03/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GEORGE EDWARD SISK,

                                 Plaintiff,
                                                                  20-CV-10293 (LLS)
                     -against-
                                                                 ORDER TO AMEND
 MCC, et al.

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, currently incarcerated at the Metropolitan Correctional Center (MCC), brings

this pro se action under 42 U.S.C. §1983, alleging that Defendants violated his constitutional

rights. By order dated January 20, 2021, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis. 1 For the reasons set forth below, the Court grants

Plaintiff leave to file an amended complaint within sixty days of the date of this order.

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject

matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).



       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
           Case 1:20-cv-10293-LLS Document 8 Filed 02/03/21 Page 2 of 15




                                         BACKGROUND

       The complaint contains the following allegations. Plaintiff suffers from schizophrenia,

and he was sent to MCC for evaluation but has not received any “answers” and is not receiving

his “food.” 2 On September 1, 2020, Plaintiff was found competent to stand trial, but he has been

waiting for “transport” and no one can give Plaintiff a “reason” why he is still waiting. Plaintiff

cannot “stay focused” on his trial, and he asserts that he is being treated differently from other

inmates and that MCC “mental health staff” have committed malpractice.

       Plaintiff makes numerous allegations regarding the conditions of his confinement.

According to Plaintiff, there are holes in the walls and black mold; there are leaks in the cells;

toilets, tables, chairs, beds, and lights are broken; the bunk beds lack ladders; lockers, beds,

sinks, lights, vents, and electrical wiring can be “made into” weapons; the bed sheets are cotton

and “burn easily”; the windows are broken and there is bird feces in the cells; the food service is

unsanitary and food portions are small; there is vermin (bugs, mice, and rats), and no refund is

provided when vermin destroy commissary items after purchase; no cleaning supplies are

provided; the law library is inadequate; there is no recreation time provided; multiple detainees

are forced to shower at the same time; and the building is old and not up to “OSHA standards.”

       MCC is named as the sole defendant in the caption of the complaint, but in the body of

the complaint Plaintiff lists Mrs. Shlessinger; Dr. Elissa Miller, Chief Psychologist; the “DHO”;

Marti Licon-Vitale; Brian Best, the Associate Warden of Programs; Charisma Edge, the

Associate Warden of Operations; Jeremy Nash, the Associate Warden of Custody; Lee Plourde,

Executive Assistant; Unit Manager Rivera; and Case Manager Rodriguez. Plaintiff does not



       2
        Plaintiff’s detention relates to an arrest in Indiana. See United States v. Sisk, No. 20-mj-
377-1 (S.D. Ind. Oct. 8, 2020) (competency report filed under seal).


                                                  2
          Case 1:20-cv-10293-LLS Document 8 Filed 02/03/21 Page 3 of 15




assert any specific allegations against these individuals. Plaintiff seeks money damages and to be

“placed back in the Marion County Jail or home detention or released.” After Plaintiff filed this

complaint, he submitted letters seeking declaratory and injunctive relief in connection with his

mail and medical care. (ECF 3, 5.)

                                          DISCUSSION

A.     Sovereign Immunity

       Under the doctrine of sovereign immunity, MCC is immune from suit. The doctrine of

sovereign immunity bars federal courts from hearing all suits against the federal government,

including suits against federal agencies, unless sovereign immunity has been waived. United

States v. Mitchell, 445 U.S. 535, 538 (1980); see Robinson v. Overseas Military Sales Corp., 21

F.3d 502, 510 (2d Cir. 1994) (“Because an action against a federal agency . . . is essentially a suit

against the United States, such suits are . . . barred under the doctrine of sovereign immunity,

unless such immunity is waived.”).

       Thus, the Court dismisses MCC under the doctrine of sovereign immunity. See 28 U.S.C.

§ 1915(e)(2)(B)(iii).

B.     Federal Tort Claims Act

       Because Plaintiff asserts facts related to the conditions of his confinement at the MCC,

the Court construes these allegations as asserting a claim for money damages under the Federal

Tort Claims Act (FTCA), 28 U.S.C. §§ 1346(b), 2671-80.

       The FTCA provides for a waiver of sovereign immunity for injuries arising from the

tortious conduct of federal officers or agents acting within the scope of their office or

employment. See § 1346(b)(1). The only proper defendant for an FTCA claim is the United

States of America. See § 1346(e); see, e.g., Holliday v. Augustine, No. 14-CV-0855, 2015 WL

136545, at *1 (D. Conn. Jan. 9, 2015).


                                                  3
          Case 1:20-cv-10293-LLS Document 8 Filed 02/03/21 Page 4 of 15




       An FTCA claimant must exhaust his administrative remedies before filing suit in federal

court by: (1) filing a claim for money damages with the appropriate federal government entity

and (2) receiving a final written determination from that agency. See 28 U.S.C. § 2675(a);

Phillips v. Generations Family Health Ctr., 723 F.3d 144, 147 (2d Cir. 2013). FTCA claims must

be “presented in writing to the appropriate Federal agency within two years after such claim

accrues” and an FTCA action must be commenced within six months of when the agency issues

its final denial of administrative remedy. Roberson v. Greater Hudson Valley Family Health Ctr.,

Inc., ECF 1:17-CV-7325, 17, 2018 WL 2976024, at *2 (S.D.N.Y. June 12, 2018); see also 28

U.S.C. § 2401(b). This exhaustion requirement is jurisdictional and cannot be waived. Celestine

v. Mount Vernon Neighborhood Health Cir., 403 F.3d 76, 82 (2d Cir. 2005).

       There are no facts in the complaint suggesting that Plaintiff filed grievances at the MCC,

filed a claim with the Federal Bureau of Prisons (FBOP) for money damages, or that he received

a final written determination from the FBOP. The Court therefore dismisses this claim without

prejudice to Plaintiff’s filing an action asserting an FTCA claim against the United States, after

he has exhausted his administrative remedies.

C.     Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics

       Plaintiff styles his complaint as a civil rights action under 42 U.S.C. § 1983. Because

Plaintiff alleges that employees of the federal government – not state government – violated his

constitutional rights, the Court construes Plaintiff’s claims as arising under Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). See Ashcroft v.

Iqbal, 556 U.S. 662, 675 (2009) (“[Bivens] is the federal analog to suits brought against state

officials under [§ 1983].”); Morales v. City of New York, 752 F.3d 234, 237 (2d Cir. 2014)




                                                  4
          Case 1:20-cv-10293-LLS Document 8 Filed 02/03/21 Page 5 of 15




(holding that district court properly construed § 1983 claims brought against federal employee as

arising under Bivens).

       To state a claim for relief under Bivens, a plaintiff must allege facts that plausibly show

that: (1) the challenged action was attributable to an officer acting under color of federal law, and

(2) such conduct deprived him of a right, privilege, or immunity secured by the Constitution. See

Thomas v. Ashcroft, 470 F.3d 491, 496 (2d Cir. 2006) (citing Bivens, 403 U.S. at 389). Bivens

relief is available only against federal officials who are personally liable for the alleged

constitutional violations. Ziglar v. Abbasi, 137 S. Ct. 1843, 1860 (2017); Turkmen v. Hasty, 789

F3d 218, 233 (2d Cir. 2015). The Supreme Court has recognized Bivens claims in three contexts:

(1) unreasonable search and seizure under the Fourth Amendment, Bivens, 403 U.S. 388 (1971);

(2) employment discrimination under the Fifth Amendment, Davis v. Passman, 442 U.S. 228

(1979); and (3) inadequate medical treatment of an inmate under the Eighth Amendment,

Carlson v. Green, 446 U.S. 14 (1980). See Ziglar, 137 S. Ct. at 1854-55.

       The Fifth Amendment protects federal pretrial detainees from deliberate indifference to

their serious medical needs. See Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011) (quoting

Estelle v. Gamble, 429 U.S. 97, 104 (1976)); Darnell v. Pineiro, 849 F.3d 17, 21 n.3 (2d Cir.

2017). Federal pretrial detainees may bring a Fifth Amendment claim for failure to provide

medical treatment as a Bivens action because such a claim bears a strong resemblance to the

claim in Carlson. See, e.g., Laurent v. Borecky, No. 17-CV-3300 (PKC) (LB), 2018 WL

2973386, at *5 (E.D.N.Y. June 12, 2018).

       To assert a claim for inadequate medical care, a plaintiff must plead facts showing that

(1) the deprivation of medical care is objectively “sufficiently serious” in light of a medical

condition “that may produce death, degeneration, or extreme pain,” Hill, 657 F.3d at 122, and




                                                  5
          Case 1:20-cv-10293-LLS Document 8 Filed 02/03/21 Page 6 of 15




(2) “the defendant-official . . . intentionally . . . or recklessly failed to act with reasonable

care . . . even though the defendant-official knew, or should have known,” that the alleged

medical condition “posed an excessive risk to health or safety.” Darnell, 849 F.3d at 35; see also

Hill, 657 F.3d at 122–23.

        Plaintiff alleges that MCC mental health staff have committed “malpractice.” But

Plaintiff fails to plead facts suggesting that any individual defendant was personally involved in

denying him adequate mental health care or otherwise acted with deliberate indifference toward a

serious mental health or other medical need. The Court grants Plaintiff leave to replead his

Bivens claim that he was denied adequate mental health care. Should he choose to replead, he

must name as defendants any officer or officers who were personally involved in the deprivation

of his constitutional rights, and provide facts explaining the nature of their involvement in

violating his rights.

D.      28 U.S.C. § 2241

        Federal prisoners challenging the conditions of their confinement and seeking injunctive

relief may do so in a petition brought under 28 U.S.C. § 2241. Thompson v. Choinski, 525 F.3d

205, 209 (2d Cir. 2008); see, e.g., Ilina v. Zickefoose, 591 F. Supp. 2d 145, 150 (D. Conn. 2008)

(noting that “the Second Circuit has repeatedly and consistently held § 2241 to be a proper

vehicle for asserting conditions-of-confinement claims, without limitation”).

        While there is no statutory exhaustion requirement for a § 2241 petition, in this Circuit,

exhaustion of administrative remedies is generally a prerequisite to habeas corpus relief under

§ 2241. See Carmona v. United States Bureau of Prisons, 243 F.3d 629, 634 (2d Cir. 2001);

United States ex rel. Scranton v. New York, 532 F.2d 292, 294 (2d Cir. 1976). A federal prisoner

seeking to challenge the conditions of his confinement must first utilize a four-step




                                                    6
             Case 1:20-cv-10293-LLS Document 8 Filed 02/03/21 Page 7 of 15




Administrative Remedy Program developed by the Bureau of Prisons. See Boiling v. Terrell, No.

10–CV–3594 (KAM), 2010 WL 5101074, at *2 (E.D.N.Y. Dec. 8, 2010); 28 C.F.R. §§ 542.10–

19.

        The Court grants Plaintiff leave to allege facts in support of any claim for injunctive relief

under § 2241 and to allege that he has exhausted his administrative remedies.

E.      Injunctive Relief

        Plaintiff seeks the Court’s immediate intervention in matters involving his mail and his

medical care. To obtain such relief, Plaintiff must show: (1) that he is likely to suffer irreparable

harm and (2) either (a) a likelihood of success on the merits of his case or (b) sufficiently serious

questions going to the merits to make them a fair ground for litigation and a balance of hardships

tipping decidedly in his favor. See UBS Fin. Servs., Inc. v. W.V. Univ. Hosps., Inc., 660 F. 3d 643,

648 (2d Cir. 2011) (citation and internal quotation marks omitted); Wright v. Giuliani, 230 F.3d

543, 547 (2000). Preliminary injunctive relief “is an extraordinary and drastic remedy, one that

should not be granted unless the movant, by a clear showing, carries the burden of persuasion.”

Moore v. Consol. Edison Co. of N.Y., Inc., 409 F.3d 506, 510 (2d Cir. 2005) (internal quotation

marks and citation omitted).

        As set forth above, Plaintiff fails to state a claim for relief. The Court therefore finds that

Plaintiff has failed to show (1) a likelihood of success on the merits, or (2) sufficiently serious

questions going to the merits to make them a fair ground for litigation and a balance of hardships

tipping decidedly in his favor. Accordingly, Plaintiff’s request for injunctive relief is denied at

this time.

                                        LEAVE TO AMEND

        Plaintiff is granted leave to amend his complaint to detail his claims. In the statement of

claim, Plaintiff must provide a short and plain statement of the relevant facts supporting each


                                                   7
          Case 1:20-cv-10293-LLS Document 8 Filed 02/03/21 Page 8 of 15




claim against each defendant named in the amended complaint. Plaintiff is also directed to

provide the addresses for any named defendants. To the greatest extent possible, Plaintiff’s

amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff is granted leave to file an amended complaint that complies with the

standards set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se

Intake Unit within sixty days of the date of this order, caption the document as an “Amended

Complaint,” and label the document with docket number 20-CV-10293 (LLS). An Amended

Civil Rights Complaint form is attached to this order. No summons will issue at this time. If



                                                 8
           Case 1:20-cv-10293-LLS Document 8 Filed 02/03/21 Page 9 of 15




Plaintiff fails to comply within the time allowed, and he cannot show good cause to excuse such

failure, the complaint will be dismissed for failure to state a claim upon which relief may be

granted.

SO ORDERED.

Dated:     February 3, 2021
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.




                                                 9
           Case 1:20-cv-10293-LLS Document 8 Filed 02/03/21 Page 10 of 15




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           SECOND AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
            Case 1:20-cv-10293-LLS Document 8 Filed 02/03/21 Page 11 of 15




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
         Case 1:20-cv-10293-LLS Document 8 Filed 02/03/21 Page 12 of 15




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 1:20-cv-10293-LLS Document 8 Filed 02/03/21 Page 13 of 15




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
         Case 1:20-cv-10293-LLS Document 8 Filed 02/03/21 Page 14 of 15




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 1:20-cv-10293-LLS Document 8 Filed 02/03/21 Page 15 of 15




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
